CONCURRING OPINION
No. 04-97-00866-CR
Jose Louis NIETO,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 96-CR-1248
Honorable Sharon MacRae, Judge Presiding
Opinion by: John F. Onion, Jr., Justice

Concurring opinion by: Tom Rickhoff, Justice

Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		John F. Onion, Jr., Justice

Delivered and Filed:	September 22, 1999

	In this case, there was evidence that appellant fired a .45 caliber round at a truck in a bar
parking lot.  After a high-speed chase, appellant was found to have a .380 bullet in his pocket.  A
.380 handgun and a bag of marihuana were in his vehicle.  I agree with the majority that appellant
failed to preserve his complaint about the admission of the .380 bullet and that the admission of the
bullet was in any event harmless.  I write separately to reiterate that "at times character evidence is
the most relevant evidence."  Tamez v. State, 980 S.W.2d 845, 849 (Tex. App.--San Antonio 1998,
pet. granted) (Rickhoff, J., concurring).

	I believe the bullet, handgun, and bag of marihuana are all as relevant as evidence of the
high-speed chase and appellant's violent, verbally abusive, and intoxicated condition that evening.
Our juries are not likely to be misled by evidence that appellant was well-prepared for an evening
such as this.


						Tom Rickhoff, Justice

DO NOT PUBLISH